EMPLOYMENT AGREEMENT

          This EMPLOYMENT AGREEMENT (the "Agreement") is made as of this ___ day
of _______________, 20___, by and between Intersections Inc., a Delaware
corporation, with offices at 14901 Bogle Street, Chantilly, Virginia 20151 (the
"Corporation") and John G. Scanlon, an individual, residing at 6105 Still Water
Way, McLean, Virginia 22101 (the "Executive").

W I T N E S S E T H:

          WHEREAS, the Corporation desires to employ the Executive and the
Executive desires to accept such employment upon the terms and conditions
contained in this Agreement;

          NOW, THEREFORE, for and in consideration of the premises and the
mutual covenants and agreements herein contained, and for other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:

           1.           Employment. The Corporation hereby employs the
Executive, and the Executive hereby accepts employment by the Corporation, under
the terms and conditions set forth herein. Commencing upon expiration of the
90-day period described in Section 6(d) below, the Executive's title shall be
Executive Vice President, with such sub-designation as may be determined by the
Chief Executive Officer of the Corporation. The Corporation's obligations under
this Agreement are conditioned upon negative drug test results, satisfactory
background screening results, and verification of eligibility to work in the
United States in accordance with the Immigration Reform and Control Act of 1986,
in each case in accordance with standard Corporation policy.

           2.           Term. This Agreement and the Executive's employment are
for an indefinite term commencing on November 13, 2006, or such earlier date on
which the Executive and the Chief Executive Officer of the Corporation agree.
Therefore, the Executive is employed on an at-will basis and either the
Executive or the Corporation may terminate his employment at any time and for
any reason, with or without "cause" as defined in paragraph 6.c.; provided,
however, other than in the case of termination by the Corporation pursuant to
paragraph 6.a., b., c. or d., both the Corporation and the Executive shall give
the other 60 days' prior written notice of termination. Notwithstanding the
foregoing, the Corporation may, at its option, provide up to 60 days' full pay
and benefits in lieu of such 60 days' notice or any portion thereof.

           3.           Duties.

                     a.      While the Executive is employed pursuant to this
Agreement, he shall perform such duties and discharge such responsibilities as
the Board of Directors of the Corporation shall from time to time direct, which
duties and responsibilities shall be commensurate with the Executive's position.
The Executive shall comply fully with all applicable laws, rules and regulations
as well as with the Corporation's policies and procedures. The Executive shall
devote his entire working time to the business of the Corporation and shall use
his best efforts, skills and abilities in his diligent and faithful performance
of his duties and responsibilities hereunder. While the Executive is employed
pursuant to this Agreement, he shall not engage in any other business activities
or hold any office or position, regardless of whether any such activity, office
or position is pursued for profit or other pecuniary advantage, without the
prior written consent of the Corporation; provided, however, the Executive may
engage in (i) personal investment activities for himself and his family and
(ii) charitable and civic activities, so long as such outside interests set
forth in subsections (i) and (ii) hereof do not interfere with the performance
of his duties and responsibilities hereunder.

                     b.      The Board of Directors of the Corporation reserves
the right from time to time to assign to the Executive additional duties and
responsibilities and to delegate to other employees of the Corporation duties
and responsibilities normally discharged by the Executive. All such assignments
and delegations of duties and responsibilities shall be made in good faith and
shall not materially affect the general character of the work to be performed by
the Executive. The Executive shall hold such officerships and directorships in
the Corporation and any subsidiary to which, from time to time, the Executive
may be appointed or elected.

           4.           Compensation and Related Matters. As full compensation
for the Executive's performance of his duties and responsibilities during his
employment pursuant to this Agreement, the Corporation shall pay the Executive
the compensation and provide the benefits set forth below:

                     a.      Base Salary. The Corporation shall pay the
Executive an annual salary (the "Base Salary") of $265,000, less applicable
withholding and other deductions, payable in accordance with the Corporation's
then current payroll practices. The Base Salary will be reviewed at least
annually by the Corporation's Board of Directors and may be increased, but not
decreased, in its sole discretion, in which event any increased Base Salary
shall be deemed the Base Salary under this Agreement. Without waiving the
generality of the foregoing, the Executive acknowledges and agrees that he does
not have any right to receive the same increase in Base Salary or other
compensation as is granted to any other executive of the Company

                     b.      Bonus. The Executive shall be entitled to
participate in any bonus (each a "Bonus") plan adopted by the Corporation that
may be in effect at any time during the Executive's employment by the
Corporation, including, without limitation, any bonus plan adopted for officers,
or for senior or executive officers, of the Corporation. The Executive's
participation in any Bonus plan shall be subject to the plan conditions adopted
by the Board of Directors or its Compensation Committee.

                     c.      Benefits.

                                (i)      The Executive shall be entitled to
participate in, and receive benefits from, any insurance, medical, dental,
disability, incentive compensation, stock option or other employee benefit plan,
if any are adopted, of the Corporation or any subsidiary which may be in effect
at any time during the Executive's employment by the Corporation.

                                (ii)      In addition to the benefits provided
under paragraph 4.c(i) above, the Corporation shall pay for any medical or
dental costs incurred by the Executive, or his dependents covered by the
Corporation's group medical and dental insurance, to the extent not paid by the
Corporation's group medical or dental insurance, including, without limitation,
deductibles, provided such payment in any calendar year does not exceed an
amount equal to 5% of the Executive's Base Salary in that calendar year. In
addition, the Corporation shall pay for one comprehensive physical examination
of the Executive in each calendar year, together with such diagnostic or other
tests that are part of such examination. The Corporation may provide the
benefits under this paragraph 4.c(ii) either by purchasing additional insurance
or by making direct payments to the Executive or his medical provider, as
determined by the Corporation in its sole discretion. As a condition of payment,
the Executive must submit bills or other documents satisfactory to the
Corporation or its insurance provider.

                     d.      Leave. The Executive shall be eligible to receive
and take paid leave that the Corporation generally makes available to its senior
officers in accordance with the Corporation's leave policies (as may be revised
from time to time).

                     e.      Car Allowance. The Corporation shall provide the
Executive with an annual car allowance (the "Car Allowance"), which shall be
applied to the purchase or lease of a vehicle. The Car Allowance shall equal 4%
of the Executive's Base Salary, less applicable withholding and other
deductions, and shall be divided into equal payments and paid on the same basis
as the Corporation's payroll. The Executive shall be responsible for the
maintenance and operation of the vehicle and the costs associated with the same,
including, without limitation, insurance.

           5.           Expenses. The Corporation or its subsidiaries shall
reimburse the Executive for expenses which the Executive may from time to time
reasonably incur on behalf of and at the request of the Corporation in the
performance of his responsibilities and duties under this Agreement, provided
that the Executive shall be required to account to the Corporation for such
expenses in the manner prescribed by the Corporation.

           6.           Termination. This Agreement and the Executive's
employment shall terminate:

                     a.      immediately upon the Executive's death; or

                     b.      upon the Executive being unable to perform his
duties and responsibilities hereunder due to his disability (as defined below).
For purposes of this Agreement, the term "disability" shall mean that the
Executive has been unable to perform the duties and responsibilities required of
him hereunder due to a physical and/or mental condition for a period of 90
consecutive days or 180 non-consecutive days during any 12-month period. During
such period of disability, the Executive shall continue to receive the Base
Salary (less any Corporation-paid benefits that he receives, such as short term
disability or workers compensation, during such period); or

                     c.      upon the existence of cause. For purposes of this
Agreement, "cause" shall mean that the Executive: (i) has been convicted of, or
entered a plea of nolo contendre to, a misdemeanor involving moral turpitude or
any felony under the laws of the United States or any state or political
subdivision thereof; (ii) has committed an act constituting a breach of
fiduciary duty, fraud, gross negligence or willful misconduct; (iii) has engaged
in conduct that violated the Corporation's then existing internal policies or
procedures and which is materially detrimental to the business, reputation,
character or standing of the Corporation or any of its subsidiaries; or
(iv) after written notice to the Executive and a reasonable opportunity of at
least 30 days to cure, the Executive shall continue (x) to be in material breach
of the terms of this Agreement; (y) to fail or refuse to attend to the material
duties and responsibilities assigned to him by the Corporation's Board of
Directors hereunder; or (z) to be absent excessively for reasons unrelated to
disability; or

                     d.      immediately upon notice by the Corporation at any
time within the 90-day period beginning on the date hereof, for any reason or
for no reason at all;

                     e.      upon the existence of "good reason". For purposes
of this Agreement, the following shall constitute "good reason": Upon written
notice setting forth the alleged good reason by Executive to the Corporation,
and the expiration of a 30-day cure period, there continues to be: (i) a
reduction in the Executive's Base Salary and/or in the aggregate benefits
provided for hereunder; (ii) the relocation of the Executive's office to a
location outside of a 30-mile radius from the Corporation's present Chantilly,
Virginia location; (iii) a material breach by the Corporation of the terms of
this Agreement; or (iv) the failure by the Corporation to obtain an agreement
from any successor to the Corporation to assure that such successor guarantees
the Corporation's performance of this Agreement or assumes and undertakes to
perform the Corporation's obligations hereunder; provided, however, in the event
of a "change in control" as defined in paragraph 6.f. hereof, then the
Corporation shall cease to have a 30-day period within which to cure the alleged
good reason.

                     f.      for the purposes of this Agreement, the term
"change in control" shall mean that:

                                (i)      any "person or "group" (as such terms
are used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended (the "Exchange Act"), other than the Corporation, any existing director
or officer of the Corporation, any trustee or other fiduciary holding securities
under an employee benefit plan of the Corporation, or any corporation owned,
directly or indirectly, by the stockholders of the Corporation in substantially
the same proportions as their ownership of stock of the Corporation, becomes the
"beneficial owner" (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Corporation representing 30% or more of the
Common Stock of the Corporation; or

                                (ii)      the stockholders of the Corporation
approve a merger or consolidation of the Corporation with any other corporation,
other than a merger or consolidation which would result in the voting securities
of the Corporation outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) more than 50% of the combined voting power of the voting
securities of the Corporation or such surviving entity outstanding immediately
after such merger or consolidation; or

                                (iii)      the stockholders of the Corporation
approve an agreement for the sale or disposition by the Corporation of all or
substantially all of the Corporation's assets.

                     g.      If the Executive's employment is terminated by: (a)
the Corporation pursuant to paragraph 6.a., b., c. or d., or (b) the Executive
other than pursuant to paragraph 6.e., then, unless the parties otherwise
mutually agree in writing, in full satisfaction of the Corporation's obligations
under this Agreement the Executive, his beneficiaries or estate, as appropriate,
shall be entitled to receive (i) the Base Salary provided for herein up to and
including the effective date of termination, prorated on a daily basis;
provided, however, in the event of termination due to the Executive's death or
disability as provided in paragraph 6.a. and b., respectively, then his Base
Salary shall continue to be paid up to the end of the month in which the death
or termination due to disability occurs; (ii) any Bonus due at the time of
termination under a then current Bonus plan; (iii) medical benefit continuation
at the Executive's and/or his dependent's expense as provided by law and if
eligible and timely and properly elected; provided, however, in the event of
termination due to the Executive's death or disability as provided in paragraph
6.a. and b., respectively, then the Corporation will pay the cost of the
Executive's medical benefit continuation for Executive and any covered
dependents for the "Severance Period" (as defined below) or until the Executive
and/or his covered dependents are covered by another company's group health
insurance, whichever is sooner; and (iv) benefits, if any, payable upon the
Executive's death or disability, respectively.

                     h.      If the Executive's employment is terminated by: (a)
the Corporation other than pursuant to paragraph 6.a., b., c. or d. or (b) the
Executive pursuant to paragraph 6.e., then, unless the parties otherwise
mutually agree, in full satisfaction of the Corporation's obligations under this
Agreement the Executive, his beneficiaries or estate, as appropriate, shall be
entitled to receive: (i) the Base Salary provided for herein up to and including
the effective date of termination, prorated on a daily basis; (ii) any Bonus due
at the time of termination under a then current Bonus plan; (iii) severance in
an amount equal to (A) one-twelfth (1/12) of Executive's then current Base
Salary hereunder for every period of 30 consecutive days that Executive is
employed hereunder, beginning after the expiration of the 90-day period referred
to in paragraph 6.d above, up to a maximum severance amount equal to Executive's
then current Base Salary hereunder (with such aggregate period of 30-day
periods, up to a maximum of twelve (12) such 30-day periods, being referred to
herein as the "Severance Period"), or (B) in the event the Executive's
employment is terminated twelve months or less after a change in control, an
amount equal to 1.5 times the Executive's Base Salary hereunder, in either case
in exchange for a general release in form and content satisfactory to the
Corporation (which must be executed by the Executive no later than 30 days
following employment termination) to be paid in one payment; and (iv) medical
benefit continuation at the Executive's and/or his dependent's expense as
provided by law and if eligible and timely and properly elected; provided,
however, as additional consideration for the general release set forth in this
paragraph 6.h.(iii), the Corporation will pay the cost of the Executive's
medical benefit continuation pursuant to paragraphs 4.c(i) and 4.c(ii) for the
Executive and any covered dependents (and if eligible and timely and properly
elected) for (A) up to the Severance Period or until the Executive and/or his
covered dependents are covered by another company's group health insurance,
whichever is sooner, or (B) in the event the Executive's employment is
terminated twelve months or less after a change in control, for 18 months, or
until the Executive and/or his covered dependents are covered by another
company's group health insurance, whichever is sooner.

                     i.      The Executive hereby acknowledges that he is
employed by the Corporation for an indefinite term and nothing in this
Agreement, including, without limitation, this paragraph 6, changes the at-will
nature of his employment.

                     j.      The severance payment payable under paragraph
6.h(iii) above shall be due and payable promptly upon the release referred to
above becoming effective; provided, however, that if such payment constitutes
"nonqualified deferred compensation" subject to Section 409A of the Internal
Revenue Code of 1986, as amended, and the regulations thereunder that are in
effect (or any proposed regulations) at the date of employment termination (the
"Code"), then such payment shall be made (i) six months and one day after the
Executive's "separation from service" as defined in Code Section
409A(a)(2)(A)(i) (or if earlier the date of the Executive's death), if the
Executive is a "specified employee" as defined in Code Section 409A(a)(2)(B)(i)
and as reasonably determined in good faith by the Corporation or (ii) otherwise
after, but not later than two and a half months after, the date of such
"separation from service."

7. Confidential and Proprietary Information; Work Product; Warranty;
Non-Competition; Non-Solicitation.


                     a.      Confidentiality. The Executive acknowledges and
agrees that there are certain trade secrets and confidential and proprietary
information (collectively, "Confidential Information") which have been developed
by the Corporation and which are used by the Corporation in its business.
Confidential Information shall include, without limitation: (i) customer lists
and supplier lists; (ii) the details of the Corporation's relationships with its
customers, including, without limitation, the financial relationship with a
customer, knowledge of the internal "politics"/workings of a customer
organization, a customer's technical needs and job specifications, knowledge of
a customer's strategic plans and the identities of contact persons within a
customer's organization; (iii) the Corporation's marketing and development
plans, business plans; and (iv) other information proprietary to the
Corporation's business. The Executive shall not, at any time during or after his
employment hereunder, use or disclose such Confidential Information, except to
authorized representatives of the Corporation or the customer or as required in
the performance of his duties and responsibilities hereunder. The Executive
shall return all customer and/or Corporation property, such as computers,
software and cell phones, and documents (and any copies including, without
limitation, in machine or human-readable form), to the Corporation when his
employment terminates. The Executive shall not be required to keep confidential
any information, which (x) is or becomes publicly available through no fault of
the Executive or (y) is already in his possession (unless obtained from the
Corporation or one of its customers). Further, the Executive shall be free to
use and employ his general skills, know-how and expertise, and to use, disclose
and employ any generalized ideas, concepts, know-how, methods, techniques or
skills, including, without limitation, those gained or learned during the course
of the performance of his duties and responsibilities hereunder, so long as he
applies such information without disclosure or use of any Confidential
Information.

                     b.      Work Product. The Executive agrees that all
copyrights, patents, trade secrets or other intellectual property rights
associated with any ideas, concepts, techniques, inventions, processes, or works
of authorship developed or created by him during his employment by the
Corporation and for a period of 6 months thereafter, that (i) relate, whether
directly or indirectly, to the Corporation's actual or anticipated business,
research or development or (ii) are suggested by or as a result of any work
performed by the Executive on the Corporation's behalf, shall, to the extent
possible, be considered works made for hire within the meaning of the Copyright
Act (17 U.S.C. § 101 et. seq.) (the "Work Product"). All Work Product shall be
and remain the property of the Corporation. To the extent that any such Work
Product may not, under applicable law, be considered works made for hire, the
Executive hereby grants, transfers, assigns, conveys and relinquishes, and
agrees to grant, transfer, assign, convey and relinquish from time to time, on
an exclusive basis, all of his right, title and interest in and to the Work
Product to the Corporation in perpetuity or for the longest period otherwise
permitted by law. Consistent with his recognition of the Corporation's absolute
ownership of all Work Product, the Executive agrees that he shall (i) not use
any Work Product for the benefit of any party other than the Corporation and
(ii) perform such acts and execute such documents and instruments as the
Corporation may now or hereafter deem reasonably necessary or desirable to
evidence the transfer of absolute ownership of all Work Product to the
Corporation; provided, however, if following 10 days' written notice from the
Corporation, the Executive refuses, or is unable, due to disability, incapacity,
or death, to execute such documents relating to the Work Product, he hereby
appoints any of the Corporation's officers as his attorney-in-fact to execute
such documents on his behalf. This agency is coupled with an interest and is
irrevocable without the Corporation's prior written consent.

                     c.      Warranty. The Executive represents and warrants to
the Corporation that (i) there are no claims that would adversely affect his
ability to assign all right, title and interest in and to the Work Product to
the Corporation; (ii) the Work Product does not violate any patent, copyright or
other proprietary right of any third party; (iii) the Executive has the legal
right to grant the Corporation the assignment of his interest in the Work
Product as set forth in this Agreement; and (iv) he has not brought and will not
bring to his employment hereunder, or use in connection with such employment,
any trade secret, confidential or proprietary information, or computer software,
except for software that he has a right to use for the purpose for which it
shall be used, in his employment hereunder.

                     d.      Non-Competition; Non Solicitation. The Executive
agrees that during his employment by the Corporation and for 18 months
thereafter, regardless of the circumstances which result in his termination, he
shall not within the continental United States (i) engage or attempt to engage,
directly or indirectly, whether as an employee, officer, director, consultant or
otherwise, in any business activity which is the same as, substantially similar
to or directly competitive with the Corporation; (ii) solicit or attempt to
solicit, directly or indirectly, whether as an employee, officer, director,
consultant or otherwise, any person or entity which is then a customer of the
Corporation or has been a customer or solicited by the Corporation in the
preceding 18-month period, to purchase products or services directly competitive
with those sold or provided by the Corporation from any entity other than the
Corporation; (iii) solicit for employment, engage and/or hire, whether directly
or indirectly, any individual who is then employed by the Corporation or engaged
by the Corporation as an independent subcontractor or consultant; and/or
(iv) encourage or induce, whether directly or indirectly, any individual who is
then employed by the Corporation or engaged by the Corporation as an independent
contractor or consultant to end his/her business relationship with the
Corporation; provided, however, nothing in this paragraph 7.d. shall prevent the
Executive from owning, solely as an investment, up to 5% of the securities of
any publicly-traded company.

                     e.      Cooperation. The Executive agrees, upon reasonable
notice, to cooperate fully with the Corporation and its legal counsel on any
matters relating to the conduct of any litigation, claim, suit, investigation or
proceeding involving the Corporation in connection with any facts or
circumstances occurring during the Executive's employment with the Corporation
in which the Corporation reasonably determines that the Executive's cooperation
is necessary or appropriate.

                     f.      Injunctive Relief; Remedy. The Executive
acknowledges that a breach or threatened breach of any of the terms set forth in
this paragraph 7 shall result in an irreparable and continuing harm to the
Corporation for which there shall be no adequate remedy at law. The Corporation
shall, without posting a bond, be entitled to seek injunctive and other
equitable relief, in addition to any other remedies available to the
Corporation. All expenses, including, without limitation, attorney's fees and
expenses incurred in connection with any legal proceeding arising as a result of
a breach or threatened breach of paragraph 7 of this Agreement shall be borne by
the losing party to the fullest extent permitted by law and the losing party
hereby agrees to indemnify and hold the other party harmless from and against
all such expenses.

                     g.      Essential and Independent Agreements. It is
understood by the parties hereto that the Executive's obligations and the
restrictions and remedies set forth in this paragraph 7 are essential elements
of this Agreement and that but for his agreement to comply with and/or agree to
such obligations, restrictions and remedies, the Corporation would not have
entered into this Agreement or employed (or continued to employ) him. The
Executive's obligations and the restrictions and remedies set forth in this
paragraph 7 are independent agreements and the existence of any claim or claims
by him against the Corporation under this Agreement or otherwise will not excuse
his breach of any of his obligations or affect the restrictions and remedies set
forth under this paragraph 7.

                     h.      Survival of Terms; Representations. The Executive's
obligations under this paragraph 7 hereof shall remain in full force and effect
notwithstanding the termination of his employment. He acknowledges that he is
sophisticated in business, and that the restrictions and remedies set forth in
this paragraph 7 do not create an undue hardship on him and will not prevent him
from earning a livelihood. He further acknowledges that he has had a sufficient
period of time within which to review this Agreement, including, without
limitation, this paragraph 7, with an attorney of his choice and he has done so
to the extent he desired. The Executive and the Corporation agree that the
restrictions and remedies contained in this paragraph 7 are reasonable and
necessary to protect the Corporation's legitimate business interests regardless
of the reason for or circumstances giving rise to such termination and that he
and the Corporation intend that such restrictions and remedies shall be
enforceable to the fullest extent permissible by law. The Executive agrees that
given the scope of the Corporation's business and the sophistication of the
information highway, any further geographic limitation on such remedies and
restrictions would deny the Corporation the protection to which it is entitled
hereunder. If it shall be found by a court of competent jurisdiction that any
such restriction or remedy is unenforceable but would be enforceable if some
part thereof were deleted or modified, then such restriction or remedy shall
apply with such modification as shall be necessary to make it enforceable to the
fullest extent permissible under law.

           8.           Successors. This Agreement shall inure to the benefit of
and be binding upon the parties, their legal representatives and successors and
assigns. However, the Executive's performance hereunder is personal to the
Executive and shall not be assignable by the Executive. The Corporation may
assign this Agreement to any affiliate or to any successor to all or
substantially all of the business and/or assets of the Corporation, whether
directly or indirectly, by purchase, merger, consolidation, acquisition of
stock, or otherwise.

           9.           Miscellaneous.

                     a.      Waiver; Amendment. The failure of a party to
enforce any term, provision, or condition of this Agreement at any time or times
shall not be deemed a waiver of that term, provision, or condition for the
future, nor shall any specific waiver of a term, provision, or condition at one
time be deemed a waiver of such term, provision, or condition for any future
time or times. This Agreement may be amended or modified only by a writing
signed by both parties hereto.

                     b.      Governing Law. This Agreement shall be governed and
construed in accordance with the laws of the Commonwealth of Virginia without
giving effect to principles of conflicts of law.

                     c.      Tax Withholding. The payments and benefits under
this Agreement may be compensation and as such may be included in either the
Executive's W-2 earnings statements or 1099 statements. The Corporation may
withhold from any amounts payable under this Agreement such federal, state or
local taxes as shall be required to be withheld pursuant to any applicable law
or regulation.

                     d.      Paragraph Captions. Paragraph and other captions
contained in this Agreement are for reference purposes only and are in no way
intended to describe, interpret, define or limit the scope, extent or intent of
this Agreement or any provision hereof.

                     e.      Severability. Each provision of this Agreement is
intended to be severable. If any term or provision hereof is illegal or invalid
for any reason whatsoever, such illegality or invalidity shall not affect the
validity of the remainder of this Agreement.

                     f.      Integrated Agreement. This Agreement constitutes
the entire under-standing and agreement between the parties hereto with respect
to the subject matter hereof, and supersedes all prior agreements, including,
without limitation, the Predecessor Agreement which shall be of no force and
effect upon this Agreement becoming effective, understandings, memoranda, term
sheets, conversations and negotiations. There are no agreements, understandings,
restrictions, representations or warranties between the parties other than those
set forth herein or herein provided for.

                     g.      Interpretation; Counterparts. No provision of this
Agreement is to be interpreted for or against any party because that party
drafted such provision. For purposes of this Agreement: "herein, "hereby,"
"hereinafter," "herewith," "hereafter" and "hereinafter" refer to this Agreement
in its entirety, and not to any particular subsection or paragraph. This
Agreement may be executed in any number of counterparts, each of which shall be
deemed an original, and all of which shall constitute one and the same
instrument.

                     h.      Notices. All notices and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
delivered by hand delivery, or by facsimile (with confirmation of transmission),
or by overnight courier, or by registered or certified mail, return receipt
requested, postage prepaid, in each case addressed as follows:

If to the Executive: ______________ at
the address first set forth above

If to the Corporation:

Intersections Inc.
14901 Bogle Street
Chantilly, Virginia 20151
Attention: ______________
Facsimile: 703-488-_______
with copies to:

Stroock & Stroock & Lavan LLP
180 Maiden Lane
New York, New York 10038-4982
Attention: Martin H. Neidell
Facsimile: 212-806-6006


or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notices and communications shall be effective
when actually received by addressee.

                     i.      No Limitations. The Executive represents his
employment by the Corporation hereunder does not conflict with, or breach any
confidentiality, non-competition or other agreement to which he is a party or to
which he may be subject.

          IN WITNESS WHEREOF, each of the parties hereto has executed this
Agreement as of the date first above written.

INTERSECTIONS INC.

By: __________________________
       Name:
Position: __________________________
________________________
